Citation Nr: 1825478	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-31 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol dependence on and after May 18, 2009.

2.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from May 1963 to May 1967, including service in the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In the November 2012 rating decision, the RO granted service connection for PTSD with alcohol dependence and assigned a 70 percent rating, effective May 18, 2009.  In the May 2013 rating decision, the RO denied a TDIU.  


FINDINGS OF FACT

1.  The Veteran's PTSD with alcohol dependence has not been manifested by total occupational and social impairment.  

2.  On and after May 18, 2009, the Veteran's service-connected disabilities have met the percentage requirements for the award of a schedular TDIU, and the preponderance of the evidence indicates that the nature and severity of these disabilities prevent him from performing gainful employment for which his education and occupational experience would otherwise qualify him.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD with alcohol dependence have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for the award of a TDIU on and after May 18, 2009 have been met.  38 U.S.C. 1155, 5107; 38 C.F.R. §§  3.102, 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his attorney have raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

 "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Veteran contends that his PTSD with alcohol dependence warrants a higher rating than that currently assigned.  It is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, for PTSD, with a 70 percent rating on and after May 18, 2009.  

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 provides that a 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, occupation, or own name.  Id. 

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

The Veteran has argued that his Global Assessment of Functioning (GAF) scores should be considered.  In cases certified to the Board after August 4, 2014, the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (2013) (DSM-5) applies.  The DSM-5 eliminated GAF scores because of their "conceptual lack of clarity" and "questionable psychometrics in routine practice."  DSM-5 at 16.  This case was certified to the Board after August 4, 2014.  Therefore GAF scores may not be considered.  Golden v. Shulkin, No. 16-1208 (2018 U.S. Vet. App. Claims LEXIS 202) (Finding that the Board provided an inadequate statement of its reasons or bases for relying on GAF scores in its decision when the appeal was certified after August 4, 2014, and the DSM-5 applied to the claim.)

The Veteran has submitted a March 2009 psychiatric evaluation by a private examiner.  During that evaluation, the Veteran reported intrusive recollections, trouble falling asleep and staying asleep, nightmares, hypervigilance, and a significant startle response.  He reported that he had been in jail more than a dozen times for conduct ranging from driving while intoxicated to fighting and disorderly conduct.  The Veteran reported involvement in barroom brawls, leading to being jailed once for breaking a beer bottle on someone's head and another time for breaking someone's nose.  He reported that he was paranoid and suspicious to the point that he always carried a gun and once did so in court, leading to a confrontation with the judge.  He reported that he had retired due to a back injury.  He reported that he was married and characterized his marriage as "okay" because he was "too old to fight anymore."  He also reported that he had one adult child from his current marriage and two from his previous marriage.  On examination, the Veteran's affect was restricted, his speech was logical, coherent, and goal-directed, he was alert and aware of his surroundings, he was oriented to time, place, person, and situation, and his judgment and insight were fair.  There was no evidence of psychomotor disturbances, hallucinations, delusions, suicidal or homicidal ideation, a thought disorder, or gross memory deficits.  The examiner noted that the Veteran was very hostile in tone and frequently used profanity to express emotions.  The examiner characterized the Veteran's PTSD as severe.  

The Veteran has also submitted an April 2009 assessment by a different private examiner.  During this assessment, the Veteran reported that he had been married to his current spouse for 19 years.  He reported that he had very little desire to socialize, did not want to get close to anyone, and was not close to his children from his first marriage.  He reported difficulty showing affection toward his spouse, daughter, and grandson.  He ascribed his fights and arrests to an inability to accept authority and reported that he stayed at home to avoid further difficulties.  He reported mood swings.  He also clarified that he had not been arrested since the late 1980s.  

The Veteran was afforded a VA examination in September 2009.  The Veteran again reported that he had retired due to a back injury.  He described himself as a mentor to many in the community due to his experience and described himself as widely loved.  He reported difficulty falling asleep and frequent waking.  He reported occasional visual hallucinations, including one occasion when he saw dead friends from Vietnam approach him to say goodbye, but did not clarify when this occurred.  He reported that he had as many friends as he wanted, but sometimes hid that he was home so that they would not invite him to drink.  There was no evidence of foreshortening and he described his anticipated future as "fine."  He denied irritability.  There was no evidence of amnesia or concentration difficulty.  He reported being somewhat alert to sound, but the examiner noted that there was no clear hyper startle response when noises occurred during the examination.  Because the Veteran reported that he could go into social situations such as restaurants and sit where he was placed, the examiner found that there was no evidence of general hypervigilance.  

On examination, the Veteran was reasonably clean, his grooming and hygiene were adequate, his speech was slightly accelerated but not obviously pressed, there was no flight of ideas, his mood was generally euthymic, his affect was appropriate and showed decent range, he was oriented in all spheres, there were no gross deficits of memory, his attention and concentration appeared well preserved, his ability to abstract was quite good, his judgment and impulse control were good, his insight was fair to good, and he appeared able to perform his activities of daily living when he saw the need.  The examiner found that, despite evidence of trauma in Vietnam and current symptoms, the diagnostic criteria for PTSD were not met.  

The Veteran has also submitted a July 2011 assessment by the April 2009 private examiner.  The examiner found that the Veteran's primary symptoms were sleep disorder, anger, depression, alcohol abuse, irritability, and intrusive memories.  The Veteran reported that he and his spouse had not slept together for many years due to the Veteran's sleep disturbances.  The Veteran and his spouse reported that, when the Veteran was around people, he would get into conflict with them and that he preferred to be by himself.  The Veteran's spouse reported that the Veteran was irritable and became hateful, causing conflict, including with his family.  The Veteran reported that he did not feel positive emotions.  The examiner diagnosed PTSD and concluded that the Veteran's social, family, and professional life had all been severely negatively affected.  

The Veteran has also submitted a November 2011 examination by a different private examiner.  The Veteran reported sleep problems, alienation from his older children, and frequent conflict with others, including law enforcement.  He reported that he was easily irritated and bossy toward his spouse.  He reported that he was very moody, had difficulty relaxing, and always had to be doing something.  During the examination, his speech was fluent, with no evidence of unusual thought processes, but he described himself as "usually anxious and watchful" and reported that he carried a gun.  His memory was intact and his judgment and insight responses were adequate.  The examiner diagnosed PTSD and found that it would cause him to miss work, leave work early, or be unfocused at work 3 or more days a month.  The examiner opined that the Veteran would frequently decompensate when subjected to normal workplace stresses but did not explain this opinion.  The examiner characterized the Veteran's overall level of functional impairment as causing deficiencies in most areas, which is contemplated by the 70 percent criteria.  

The Veteran has also submitted an October 2012 vocational opinion by a different private examiner.  The examiner reviewed the evidence of record and found that the Veteran was totally unable to sustain employment due to his PTSD symptoms, including sleep issues, social issues, and mood variability.  

The Veteran was afforded an additional VA examination in January 2013.  The Veteran reported insomnia but denied a lack of energy during the day.  The Veteran also reported irritability, which he attributed to lack of sleep.  He again reported that he stopped working full-time due to age and physical impairment.  He also reported that he continued to perform odd jobs on and off based on his desire to do so.  The Veteran also reported that his marriage had been stable, he spent a lot of time with his grandson on weekends, he traveled with his family in the summer, and he had a few friends who visited twice a week.  The examiner diagnosed dyssomnia and found that no other mental health diagnosis applied.  The examiner found that the Veteran appeared to be "quite satisfied" with his current social and occupational functioning and that the Veteran's psychiatric disability would not impede him "in any way" from securing or maintaining gainful employment.  

The Veteran was afforded an additional VA examination in December 2014.  The Veteran characterized his marriage as "alright, as good as it could be after 20 something years" despite some arguments.  He reported that he had about half a dozen close friends with whom he regularly golfed and fished.  He reported some anger issues and that he tried to stay away from people to avoid confrontations.  He clarified, however, that his angry outbursts were limited to yelling, not physical violence.  He reported that he sublimated his anger by gardening and painting, which the examiner found to be a very appropriate coping mechanism that functioned well.  The Veteran reported that he continued to do work for others, but always as a favor, never for money.  

The examiner found that, because the Veteran's skills would allow for employment and that he was able to maintain concentration and demonstrated no gross impairments in judgment or perception and little to no cognitive decline, he remained capable of sustaining gainful employment.  The examiner listed the Veteran's symptoms for rating purposes as depressed mood, anxiety, near-continuous panic or depression, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining relationships, and obsessional rituals.  The examiner diagnosed PTSD and characterized the Veteran's overall level of functional impairment as causing deficiencies in most areas, which is contemplated by the 70 percent criteria.  

The Veteran has also submitted a June 2017 examination by a different private examiner.  The Veteran reported that he remained married and that he kept his struggles to himself out of a desire to avoid burdening others.  He reported that he was socially isolated and withdrawn and could no longer enjoy any activities.  On examination, the Veteran's attention was normal, his concentration appeared variable, he reported increased trouble with memory, his speech flow was normal but brief, his thought content was appropriate, his organization of thought was goal-directed, his judgment was average, his mood was anxious and nervous, his affect was restricted, and he reported overt hallucinations, including hearing noises and voices and seeing a full apparition of deceased comrades.  The examiner listed the Veteran's symptoms for rating purposes as depressed mood, anxiety, suspiciousness, near-continuous panic or depression, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining relationships, inability to establish and maintain relationships, difficulty adapting to stressful circumstances, and persistent delusions or hallucinations.  

The examiner diagnosed PTSD and found that it would cause him to miss work, leave work early, or be unfocused at work 3 or more days a month.  The examiner opined that normal workplace stress would cause the Veteran to respond in an angry manner more than once a month, but without actual violence.  The examiner characterized the Veteran's overall level of functional impairment as causing deficiencies in most areas.  The examiner concluded that the Veteran was unable to sustain the stress of a competitive work environment due to his PTSD.  The examiner explained that the Veteran's fatigue from insomnia and his anxiety were safety issues and that his memory and mood issues, as well as his trust issues, paranoia, poor interpersonal skills and inability to form effective relationships would all impede his employability.  The examiner added that the Veteran's physical signs of depression such as fatigue and emotional outbursts would interfere in daily work and that his symptoms would cause distractibility, emotional turmoil, and absenteeism, all of which would be regarded by employers as inappropriate for the workplace.  

The Veteran has also submitted statements from his spouse, sister-in-law, and a friend, all dated July 2017.  These statements describe the Veteran's temper, including outbursts with little to no provocation, his preference for being alone, and his anxiety when around others.  The Veteran's spouse added that his friends rarely visited anymore due to the strain his symptoms caused on those relationships.  

Based on the evidence described above, the Board does not find that the criteria for a 100 percent evaluation are more nearly approximated by the Veteran's symptoms at any point during the period on appeal.  Apart from one notation by the June 2017 private examiner of persistent delusions or hallucinations, there has not been any evidence that the Veteran has had any of the symptoms listed in or similar to the criteria for a 100 percent rating during the period on appeal.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  The Board acknowledges reports of past violent behavior, but the Veteran has reported that those ceased decades before the period on appeal and that his angry outbursts during the period on appeal have been solely verbal.  

Even the constant presence of some symptoms listed in the criteria for a 100 percent rating would be insufficient because the overall guiding criterion for a 100 percent rating is total occupational and social impairment.  38 C.F.R. § 4.130; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  In this case, the Veteran's symptoms have not been shown to be so severe that he has both total occupational and total social impairment.  The Board will discuss the Veteran's occupational impairment more fully in the context of his TDIU claim below.  As for social functioning, the Veteran has been able to maintain some personal relationships, specifically with his spouse, daughter, grandson, and friends.  Thus he is not totally socially impaired.  

The Board also notes that many of the Veteran's reported symptoms throughout the period on appeal are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which a 70 percent disability rating has been assigned.  See 38 C.F.R. § 4.130.  Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment. 

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the 70 percent rating criteria.  As noted above, many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that-while not specifically listed-are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.

The Board has also considered the Veteran's assertions regarding his psychiatric symptoms and the lay assertions from his spouse, sister-in-law and friend regarding observations of his psychiatric symptoms, which they are competent to provide.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The lay evidence is also credible.  The symptoms described in those lay statements comport with the 70 percent rating that has been assigned.  These lay statements do not provide any basis upon which to assign a 100 percent rating because they do not show that his symptoms are frequent or severe enough to result in both total social and total occupational impairment.

Based on the evidence described above, the Veteran's PTSD with alcohol dependence does not warrant a 100 percent rating at any point during the appeal period.  Because the preponderance of the evidence weighs against a 100 percent rating, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

VA will grant a total disability rating when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the purposes meeting the requirement of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

If the applicable percentage standards set forth in 38 C.F.R. § 4.16 (a) are not met, the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16 (b); Fanning v. Brown, 4 Vet. App. 225  (1993). 

The period on appeal begins on May 18, 2009.  The Veteran's combined disability rating is 70 percent on and after May 18, 2009.  His PTSD is rated 70 percent disabling and his bilateral sensorineural hearing loss has a noncompensable rating.   The criteria for consideration of a schedular TDIU are met on and after May 18, 2009.

As stated above, the Veteran has consistently reported that he originally retired due to his physical symptoms, not his PTSD.  However, the question is whether his PTSD and hearing loss are enough, by themselves, to render him unemployable.  The fact that the Veteran initially retired for other reasons is of limited probative value to this determination.  

The Veteran's 70 percent disability rating for PTSD with alcohol dependence throughout the period on appeal assumes that his symptoms have not significantly varied in severity during that period.   The record contains multiple medical opinions of record with regard to the Veteran's employability during that period, both favorable and unfavorable.  Of those, the Board finds that the June 2017 private examiner's opinion, which is supported by thorough and specific findings regarding the impact of the Veteran's PTSD symptoms on his employability, is of the greatest probative value.  The Board therefore finds that the evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities have rendered him unemployable under the applicable regulations since May 18, 2009.  As reasonable doubt must be resolved in favor of the Veteran, entitlement to a TDIU on and after May 18, 2009 is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. §  .102.  	


ORDER

Entitlement to a rating in excess of 70 percent for PTSD with alcohol dependence is denied.  

Entitlement to a TDIU on and after May 18, 2009 is granted.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


